Order entered June 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00566-CV

          THE COMMUNICATION COUNSEL OF AMERICA, INC., Appellant

                                               V.

                                    DAVID DAY, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-14413

                                           ORDER
       Before the Court is court reporter David W. Langford’s June 18, 2019 request for a two-

month extension of time to file the reporter’s record. We GRANT the request and ORDER the

record be filed no later than August 19, 2019. We caution that further extension requests will be

disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE